Citation Nr: 1109172	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-01 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1976 to August 1976.  He also served in the California Army National Guard from February 1976 to February 1982, with various periods as active duty training (ACDUTRA) and inactive duty training (INACDUTRA) during that time. 

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claim for service connection for the residuals of a head trauma. 

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in October 2008.  A transcript of that hearing has been associated with the claims folder.

This case previously reached the Board in June 2009.  At that time, the Veteran's claim for service connection claim for the residuals of head trauma was remanded for further development.  The case has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran has been competently diagnosed with disorders which may be considered for service connection as the residuals of a head injury.

2.  There is no competent or credible evidence of any connection between the Veteran's active duty military service and any currently diagnosed disorder.

3.  There is no credible evidence that the Veteran experienced a head injury during a period of ACDUTRA or INACDUTRA service.

4.  There is no competent evidence of any connection between any of the Veteran's currently diagnosed disorders and any period of active military service.


CONCLUSIONS OF LAW

1.  The residuals of a head injury were not incurred in or aggravated by active duty military service, nor may they be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  The residuals of a head injury were not incurred in or aggravated by the Veteran's ACDUTRA or INACDUTRA service.  38 U.S.C.A. §§ 101(1), (21), (24), 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letters from the agency of original jurisdiction (AOJ) to the Veteran dated in June 2006 and July 2009.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for service connection for the residuals of a head trauma, to include on the basis of ACDUTRA or INACDUTRA service; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the June 2006 and July 2009 letters from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.  

With regards to the timing of his VCAA notice, the Board sees the AOJ did not provide the Veteran all necessary VCAA notice prior to initially adjudicating his claim in May 2007, the preferred sequence.  But in Pelegrini II, the United States Court of Appeals for Veterans Claims (Court) clarified that in these situations VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, VA need only ensure that the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claim, such that the intended purpose of the notice is not frustrated and he is still provided proper due process.  Id. 120.  In other words, he must be given an opportunity to participate effectively in the processing of his claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the AOJ cured the timing notice after sending additional VCAA notice letter in July 2009 by readjudicating the case by way of the November 2010 SSOC.  Therefore, since the AOJ cured the timing error and because the Veteran did not challenge his sufficiency of the notice, the Board finds that VA complied with its duty to notify.  In essence, the timing defect in the notices has been rectified by the latter readjudication.  In addition, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

Duty to Assist and Compliance with the June 2009 Board Remand

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The Board is also required to ensure that there has been substantial compliance with its June 2009 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  As related below, the Board concludes that the AOJ has adequately complied with both the requirements of the duty to assist and the June 2009 Board remand.

First, the Veteran's case was remanded to provide the Veteran with all necessary relevant VCAA notice; in particular the AOJ was to provide notice of the evidence necessary to support a service connection claim on the basis of ACDUTRA or INACDUTRA service.  As indicated above, this was accomplished by way of the VCAA notice letter of July 2009.

Second, the AOJ was to obtain the Veteran's complete service treatment records (STRs), by contacting the appropriate records custodian.  In this case, the AOJ contacted the headquarters of the California Army National Guard and the State Surgeon's Office, which notified the AOJ that these records were not available and indicated that the AOJ should contact the "St. Louis Archive" (i.e. the NPRC).  In addition, the AOJ has contacted the National Personnel Records Center (NPRC) and received negative responses in October 2006, October 2007, and January 2010, such that a further search is not warranted as it may be reasonably concluded that the NPRC is unable to locate the Veteran's STRs or complete service personnel records (SPRs).  Therefore, there is no basis for further pursuit of these records.  See 38 C.F.R. § 3.159(c)(2) (VA has a duty to pursue Federal records unless further efforts would be futile, as in the case of a negative response from the appropriate records custodian).  The Board acknowledges that when STRs are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  This duty includes the search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Finally, the AOJ notified the Veteran of the inability to obtain these records and requested that the Veteran provide any records in his possession.  See the AOJ letters dated in December 2006, March, April, and October 2007, and September 2009.  As such, the Board acknowledges the efforts made by the AOJ to obtain the Veteran's records, as well as the enhanced duties to the Veteran due to the inability to locate complete STRs.

The Board also remanded the Veteran's claim to obtain any relevant VA medical treatment records held by the VA in Laguna Beach, California.  See the Board hearing transcript pges. 11, 16-17.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67; Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ contacted the relevant VA medical office; however, the Veteran's alleged VA medical treatment records were not available.  In fact, it was indicated that the Veteran was not recorded in their system, such that further pursuit of these alleged records may also be considered futile.  38 C.F.R. § 3.159(c)(2).

In addition, the Veteran indicated that he has received relevant private treatment since his military service.  See the hearing transcript pges. 10, 12-13, 14-15.  However, the Veteran did not authorize VA to obtain such records or provide a complete address for these facilities; nor did he provide adequate information for the AOJ to attempt a request for relevant records from these sources in response to the July 2009 VCAA notice letter.  38 C.F.R. § 3.159(c)(1) (a claimant is required to provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records, and the approximate time frame covered by the record).  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the Veteran has not provided the necessary information or authorization for VA to obtain the private medical records which he has identified.  Even so, he has explicitly indicated that none of these records indicate a connection between his military service and any possible current residuals of a head injury.  See the hearing transcript pges. 6, 8, 15.  As such, the Board concludes that there is no further duty to pursue these private records.

The Board also remanded the Veteran's claim for a VA medical examination to address the nature and etiology of any current residuals of a head injury.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  At that time, the examiner indicated that the Veteran was experiencing seizures, migraine headaches, and polyneuropathy, which may have been related to the Veteran's alleged head injury.  The examiner concluded that the Veteran's symptoms of seizures may be caused by a brain injury similar to the one alleged by the Veteran but could also be caused by alcohol; however, the Veteran's polyneuropathy was indicated as being potentially due to alcohol or chemotherapy, among potential causes, and the Veteran's headaches were also possibly due to environmental or other factors.  As such, the examiner indicated that the Veteran's current conditions may possibly be related to the Veteran's alleged injury, but also may be due to other causes.  

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Further, the Court has indicated that any medical opinion, even one indicating that the etiology of a condition cannot be determined, must be provide a clear basis for the opinion provided.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (holding that when an examiner provides a statement that etiology cannot be determined, the examiner should clearly identify what cannot be determined, i.e., whether or not the answer cannot be determined from current medical knowledge, or if the actual cause cannot be selected from multiple potential causes).  In this case, the VA examiner provided probabilities regarding the etiology of the Veteran's conditions, indicating that the Veteran's disability may have been caused by either alcohol or the injury described and either was equally likely without deciding whether or not such an incident may have occurred.  As such, the VA examiner has essentially indicated that the etiology of the Veteran's current relevant disorders cannot be determined from multiple possible etiologies presented by the record, satisfying the conditions of Jones, supra.  

Even so, there is no rule requiring the VA medical examiner to review the credibility of the Veteran's assertions, it is primarily the rater's task is to assess the credibility of the Veteran's statements.  See Wood v. Derwinski, 1 Vet. App. at 193; Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  As related below, the Board has concluded that the Veteran's statements regarding his in-service head injury are not credible, such that service connection may not be awarded on the basis of this injury.  Without credible evidence of a connection between any current possible residuals of a head trauma and the Veteran's military service a further remand for review of the Veteran's claim is unnecessary.  Therefore, the adequacy of the VA medical examiner's opinion is rendered moot in the absence of credible evidence of any connection between the Veteran's service and any current disorder.  
 
Finally, the AOJ was directed to provide a readjudication of his claim after all the development actions requested had been taken.  The Veteran was provided with a readjudication of his claim by the SSOC of November 2010.  As such, the Board concludes that there has been substantial compliance with the June 2009 remand.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

For cases in which a Veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and epilepsies become manifest to a degree of 10 percent within one year from date of termination of such service, then such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Epilepsy is a disorder characterized by seizures.  See Dorland's Illustrated Medical Dictionary 640 (31st ed. 2007).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for the Residuals of a Head Injury

The Veteran has alleged that he currently experiences the residuals of a head injury which occurred when he fell during a period of ACDUTRA or INACDUTRA military service in 1978.  See the Veteran's May 2006 claim, and the hearing transcript pges. 3-5, 8; see also the March 2010 VA medical examination.  The Veteran has indicated that his symptoms (seizures) began about two weeks after this injury.  See the hearing transcript pg. 5-6, 9, and the March 2010 VA medical examination.  

As mentioned above, the first and perhaps most fundamental requirement for any service-connection claim is proof the appellant currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this case, the Veteran was provided with a VA medical examination in March 2010, which diagnosed the Veteran with seizures, migraine headaches, and polyneuropathy.  Therefore, the Board concludes that the Veteran currently experiences disorders which may be considered for service connection as due to an in-service head injury.

In this case, the Veteran had active military service from April to August 1976.  However, there is no evidence that the Veteran's seizures or other symptoms began during or within one year of his active duty military service.  In fact, as indicated above, the Veteran has indicated that his head injury occurred in 1978 and his seizures began about two weeks later.  As such, there is no evidence of symptoms of any chronic disorder or continuity of symptomatology of any such disorder from the Veteran's period of active duty military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Further, with no evidence of any such disorder within one year after active duty service, the Veteran is also not entitled to application of the presumptive provisions regarding epilepsy.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran has specifically asserted that his current disorders are the result of a head injury which occurred during a period of ACDUTRA or INACDUTRA military service.  VA law provides that active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

VA law provides that active military, naval, or air service includes any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Active service also includes a period of inactive duty training during which an individual was disabled or dies from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  38 U.S.C.A. § 101(24).  Service connection for a person on inactive duty for training is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  The VA General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to non-traumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.  The Court has also held that VA service connection compensation presumptions do not apply to ACDUTRA or INACDUTRA service.  Biggins, 1 Vet. App. at 477-78.

As such, the Veteran's current disorders may be service connected if they are shown to have been caused by an incurring event or injury during a period of ACDUTRA or INACDUTRA military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); see, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

As noted above, the Veteran has indicated that his current disorder is due to a head injury which occurred in 1978.  The Veteran has alleged that, while on a night patrol, he fell and hit his head and came to during treatment.  See the Veteran's May 2006 claim, the hearing transcripts pges. 3-4; see also the March 2010 VA medical examination.  The Board acknowledges the Veteran is indeed competent in regards to experiencing the injury alleged.  Layno, 6 Vet. App. at 469; see also 38 C.F.R.§ 3.159(a)(2).  However, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In such an instance, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.; see also Layno, supra.

In this case, there is no evidence beyond the Veteran's statements regarding his injury.  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, however, in the present case consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Id. at 1337.  However, as noted above the Board has acknowledged VA's inability to obtain the Veteran's complete STRs and the attendant duty to explain the Board's conclusions.

Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. at 510-511 (1995).  The Board emphasizes that personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  

In this case, there are several other factors evident in the record which weigh against the Veteran's credibility as to his lay assertions of an in-service head injury.  In this respect, the Veteran's more recent statements regarding his in-service injury are contradicted by an STR submitted by the Veteran dated in May 1981.  At that time, the treating physician indicated that after "a careful evaluation, it is my feeling [that the Veteran's] problem is due to excessive intake of ethanol and insufficient intake of water and food" combined with "excessive heat and activity."  There is no indication that the Veteran mentioned experiencing a prior service-related head injury at that time.  Another STR from June 1979 indicates that the Veteran was experiencing seizures of "unknown etiology" at that time.  If the Veteran believed that he was experiencing seizures due to his alleged head injury, it is unclear why he would not have mentioned his head injury at the time of his June 1979 or May 1981 treatment.  The Veteran's STRs were generated with a view towards ascertaining his then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than reported history).  In this instance, the Veteran's first mention of such an injury comes from the Veteran's May 2006 claim, over 25 years after the alleged incident.  The Veteran has indicated that he delayed reporting his injury because he was not aware of the possibility of obtaining VA benefits.  See the hearing transcript pg. 14.  Even so, the Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial manifestation of the subsequently reported symptoms and/or treatment may be considered in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this instance, the Veteran's more recent statements have not been consistent with the evidence of record during prior treatment, and have evolved over time, reducing the credibility of his current statements.  Finally, the Veteran's personal interest to receive monetary benefits also becomes a factor once the evidence of record is inconsistent with his lay assertions.  In summary, the Veteran's lay assertions are found not to be credible in light of these factors.  

Finally, even were the Board to concede that the Veteran had experienced a head injury during his military service, there is no competent evidence of a connection between such an incident and his current disorders, as necessary for the third element of direct service connection.  See Shedden, at 1167.  The Veteran and his representative have indicated his belief that his seizures are due to the head injury which he allegedly experienced in service.  See the Veteran's May 2006 claim, the hearing transcript pges. 5-6, 17, and the Informal Brief of Appellant in Appealed Case (Brief) of January 2011.  However, this is a diagnosis which the Board concludes requires medical skill or knowledge, and neither the Veteran nor his representative have provided any evidence to show that they are competent to indicate such a connection.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  In fact, the Veteran has indicated that none of his treating physicians have indicated that his current disorder is connected to his military service.  See the hearing transcript pges. 6, 8, 15.  

Finally, as noted above, the VA medical examiner of March 2010 indicated that the Veteran's current disorders may be due to multiple causes, including either the Veteran's alleged head injury or also as due to alcohol.  Medical opinions which are speculative, general, or inconclusive in nature cannot support a claim for service connection.  See Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Bostain v. West, 11 Vet. App. 124 (1998) (a private physician's opinion that a Veteran's preexisting service-related condition "may have" contributed to his ultimate demise was too speculative, standing alone, to be deemed new and material evidence to reopen cause-of-death claim); Obert v. Brown, 5 Vet. App. 30 (1993) (a medical opinion expressed in terms of "may be related to service" necessarily implies "may or may not," and therefore is too speculative to establish a plausible claim); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (a medical professional's use of equivocal language such as "may or may not be related to service" was too speculative to constitute a definitive opinion on issue of causation).  Therefore, the conclusion provided by the March 2010 VA medical examiner that the etiology of the Veteran's current seizures, migraines, and polyneuropathy cannot be determined does not provide evidence sufficient to allow the Board to grant service connection for the residuals of a head injury.  This is especially so in light of the Board's conclusion that the Veteran's statements regarding his history are not credible.  

In conclusion, having reviewed all of the evidence contained within the record which supports the Veteran's claim for service connection for the residuals of a head injury in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for the residuals of a head injury on a direct or presumptive basis, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for the residuals of a head injury is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


